RESPONSE TO AMENDMENT

Claims 16-33 are pending in the application.  Claims 23-32 are withdrawn from consideration due to Applicant’s election.  
Amendments to the claims, filed April 26, 2021, have been entered in the above-identified application.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 16-18, 20-22, and 33 is rejected under 35 U.S.C. 103 as being unpatentable over Day (U.S. Pat. Pub. 2001/0031350) in view of Weber (U.S. Pat. Pub. 2009/0252917).
Regarding claim 16, Day teaches a molding made of foam (Abstract, Paragraph [0002]), said foam comprising at least two mutually bonded foam segments (Paragraphs [0044]-[0045]), wherein at least one fiber (F) is present with a fiber region (FB2) within the molding and is surrounded by the foam (struts, Paragraph [0045]), while a fiber region (FB1) of the fiber (F) projects from a first side of the molding and a fiber region (FB3) of the fiber (F) projects from a second side of the molding (Paragraph [0048]).  
Day fails to teach where the fiber (F) has been partly introduced by a process comprising the following steps a) to f): a) optionally applying at least one layer (S2) to at least one side of the foam, b) producing one hole per fiber (F) in the foam and in any layer (S2), the hole 
Weber teaches a molding made of foam (cellular material, Abstract) wherein at least one fiber (F) is present with a fiber region (FB2) within the molding and is surrounded by the foam, while a fiber region (FB1) of the fiber (F) projects from a first side of the molding and a fiber region (FB3) of the fiber (F) projects from a second side of the molding (Abstract; Fig. 4, Paragraph [0022]).  Weber teaches the fiber (F) has been partly introduced by a process comprising the steps of: producing one hole per fiber (F) in the foam and in any layer, the hole extending from a first side to a second side of the foam and through any layer; providing at least one fiber (F) on the second side of the foam; passing a needle from the first side of the foam through the hole to the second side of the foam, and passing the needle through any layer;  securing at least one fiber (F) on the needle on the second side of the foam; and returning the needle along with the fiber (F) through the hole, such that the fiber (F) is present with the fiber region (FB2) within the molding and is surrounded by the foam, while the fiber region (FB1) of the fiber (F) projects from a first side of the molding or from any layer and the fiber region (FB3) of the fiber (F) projects from a second side of the molding (Figs. 1-4; Paragraphs [0043]-[0047]).  Weber teaches this method ensures that the hole remaining after the retraction of the Paragraph [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the fiber (F) of Day be partly introduced by the process taught by Weber in order to achieve the improvement of the mechanical properties with the fibers as desired and to avoid an excessively large hole remaining after the retraction of the needle from the foam in relation to the thickness of the fiber.
Since Day in view of Weber teaches the claimed molded foam made by the claimed method, the regions in which the at least two foam segments are bonded to one another would inherently act as a support site for the fiber (F), the compressive strength of the foam segments in thickness would inherently be in the range of 0.05 to 5 MPa, and the compressive strength of the foam segments in length and/or width would inherently be in the range of from 0.05 to 5 MPa.
Regarding claim 17, Day teaches wherein at least two of the mutually bonded foam segments have been bonded to one another by adhesive bonding (Paragraph [0045]).
Regarding claim 18, the limitations “are made from a molded foam, an extruded foam, a reactive foam or a masterbatch foam, that has been produced in a process comprising the following steps: I) providing a polymer melt in an extruder, II) introducing at least one blowing agent into the polymer melt provided in step I) to obtain a foamable polymer melt, III) extruding the foamable polymer melt obtained in step II) from the extruder through at least one die aperture into an area at lower pressure, with expansion of the foamable polymer melt to obtain an expanded foam, IV) calibrating the expanded foam from step III) by conducting the expanded foam through a shaping tool to obtain the extruded foam, V) optional material-removing 
Regarding claim 20, Day teaches wherein the foam segments of the foam are based on at least one polymer selected from polystyrene, polyester, polyethylene, or polyvinyl chloride (Paragraph [0047]).
Regarding claim 21, Day teaches wherein all foam segments of the foam are based on the same polymers (Paragraph [0047]).
Regarding claim 22, Day teaches wherein the fiber (F) is a single fiber or a fiber bundle (Paragraph [0045]).
Regarding claim 33, Day in view of Weber teaches the claimed molded foam made by the claimed method (as discussed above).  Therefore, the ratio of compressive strength of the at least two mutually bonded foam segments in thickness to the compressive strength of the at least .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Day (U.S. Pat. Pub. 2001/0031350) in view of Weber (U.S. Pat. Pub. 2009/0252917) and further in view of de Groot (U.S. Pat. Pub. 2005/0253300).
Day and Weber relied upon as discussed above.
Regarding claim 19, Day teaches the foam segments comprise cells (Paragraph [0044]), but fails to teach wherein the foam segments comprise cells, where i) at least 50% of the cells of at least two foam segments are anisotropic, or ii) the ratio of the largest dimension (a direction) to the smallest dimension (c direction) of at least 50% of the cells of at least two foam segments is ≧1.05, or iii) at least 50% of the cells of at least two foam segments, based on their largest dimension (a direction), are aligned at an angle γ of ≦45° relative to the thickness direction (d) of the molding.
de Groot teaches a sandwich structure comprising a foam core (Abstract) wherein the cells are anisotropic (Paragraph [0010]).  de Groot teaches an anisotropic foam has a high compression strength, high flexural stiffness, and improved impact strength (Paragraph [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have at least 50% of the cells of at least two foam segments of Day be anisotropic as taught by de Groot in order for the foam that has a high compression strength.  One of ordinary skill in the art would have been motivated to have at least 50% of the cells of at least two foam segments of Day be anisotropic as taught by de Groot so that the foam has a high flexural strength and improved impact strength.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed April 26, 2021 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that Day differs from the claimed invention at least in that the fiber (F) is introduced into the molding by a process comprising steps a) to f) and that Day fails to teach that the regions in which the at least two foam segments are bonded to one another act as supports for the fiber (F) because the regions in Day would not act as a support site as the method of introducing the fiber into the molding would result in significant large holes precluding the region from acting as a support site and only in the inventive moldings would the regions in which the at least two foam segments are bonded to one another be able to act as a support site because it is only through the inventive process that the very small hole is produced. 
However, as discussed above and in the previous rejection, Weber is relied upon to teach the claimed process and since Day in view of Weber teaches the claimed molded foam made by the claimed method, the molded foam of Day in view of Weber would inherently have the same properties as the claimed molded foam.  Applicant only argues against Day and not the combination of Day in view of Weber that is relied upon in the rejection.  As such, Applicant’s arguments are deemed unpersuasive.
Applicant argues that starting from Day, the ordinary skilled artisan gets no suggestion for the instantly claimed differences, and further no suggestion that improved mechanical properties and other effects would remotely be possible as the process required by claim 16 differs significantly from that disclosed in the Day reference and the result is a different molding than that required hereon.
However, as discussed above, Weber is relied upon to teach the claimed process and since the combination of Day and Weber teaches the claimed product made by the claimed . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/HUMERA N. SHEIKH/                                                                        Supervisory Patent Examiner, Art Unit 1784                                                                                                                                



/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
August 16, 2021